DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 02/07/2022 has been entered and accepted. The amendment with regard to the double patenting rejection has been accepted and the rejection withdrawn. 

Response to Arguments
	Danis teaches of manufacturing turbomachines as a single component, in contrast to producing multiple components and then combining them afterwards.
Applicant’s arguments, see Page 3, filed 2, with respect to the rejection(s) of claim(s) 1-15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Danis (FR 3058457 A1), in view of Cetel (US 5451142 A) and Ge et al (“Effect of process parameters on microstructure of TiAl alloy produced by electron beam selective melting”. Procedia Engineering 81 (2014): 1192-1197.). A full rejection can be found below.


Claim Interpretation
	In claims 1-15, use of the term “or” combining two portions of a claim is interpreted as being satisfied when either portion of the claim is satisfied. It is thus not required that both portions of the claim combined with the term “or” be rejected for the claim to be rejected; only one potion combined with the term “or” need be rejected.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 7-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Danis (FR 3058457 A1), in view of Cetel (US 5451142 A) and Ge et al (“Effect of process parameters on microstructure of TiAl alloy produced by electron beam selective melting”. Procedia Engineering 81 (2014): 1192-1197.).
Regarding claim 1, Danis teaches a method for producing a monolithically formed (Paragraph 4; layer by layer consolidation of powder to build the blade) component of a turbomachine (Paragraph 1; manufacture of turbomachine blades) from a metal alloy (Paragraph 4; alloy of copper and nickel), which comprises the following steps:
Paragraph 1 further teaches away from the manufacturing of various parts and assembling them and instead teaches that the manufacturing of said blade is produced by a succession of deposits and selective consolidation of layers of powder (Paragraph 2).

providing at least one powder of the metal alloy (Paragraph 1; layers of copper and nickel alloy powder) or several different powders of constituents of the metal alloy; 
See claim interpretation above for “or”.
additive manufacturing of the monolithic component from at least one powder (Paragraph 2; selective consolidation of layers of a powder metal additive manufacturing process), wherein the powder is melted for cohesive joining of the powder particles to each other (Paragraph 2; powder is consolidated and additive manufactured by laser fusion) and to a substrate (after manufacturing the blade is detached from the support plate, thus the blade is attached to the support plate during manufacturing) or to an already produced part of the monolithic component
See claim interpretation above for “or”.
Danis fails to teach:
defining at least one first component region within a monolithic component, said first component region having a first property profile, and at least one second component region within said monolithic component, said second component region having a second property profile which is different from the first property profile;
and wherein the powder particles for the formation of the first component region and the powder particles for the formation of the second component region are different, and/or are additively deposited under such different conditions that different structures of the deposited material are produced in the first component region and in the second component region.

the conditions for producing desirable conditions for the airfoil are not the same conditions that are needed to produce desirable attachment properties for the root portion of the blade (Column 1 Lines 49-63).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Danis to incorporate the teachings of Cetel and have a first component region comprising the blade root and a second component region comprising the airfoil be deposited under different conditions so that different and desirable structures are produced in the first and second component regions (Cetel Column 1 Lines 49-63).
Danis modified with Cetel fails to teach:
and wherein the powder particles for the formation of the first component region and the powder particles for the formation of the second component region are different, and/or are additively deposited under such different conditions that different structures of the deposited material are produced in the first component region and in the second component region.
	Ge teaches a method of producing a turbine component, wherein:	
Specific areas of powder layer are melted with different energy input values layer by layer through additive manufacturing onto a plate substrate (Page 1193 Experimental procedures)
	Different structures of the deposited material are produced a result of this procedure (Page 3 Table 1)
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Danis as modified with Ge and used the method of melting specific areas of powder layer with different energy input values for the purpose of achieving a first component region comprising the blade root and a second component region comprising the airfoil with different and desirable structures. This would be done as the conditions for producing desirable 


Regarding claim 2, Danis as modified teaches a method according to claim 1.
Ge further teaches:
during the additive manufacture, the monolithic component is built up layer-by-layer (Page 1193 Experimental procedures; melt powder layer by layer) onto a substrate (stainless steel plate used as the substrate) or a previously produced part of the monolithic component,
wherein a 3layer-by-layer construction by layerwise deposition welding
or layerwise melting of powder material with an energy-rich beam (Page 1193 Experimental procedures; electron beam used to preheat and selectively melt powders layer by layer) and layerwise solidifying of the molten powder (molten pools remain in chamber to cool down to room temperature).
Page 1193 Experimental procedures teaches the melting of powder material with an energy-rich beam and the layerwise solidifying of molten powder.

Regarding claim 3, Danis as modified teaches a method according to claim 2.
Ge further teaches:
wherein the energy-rich beam is a laser beam or an electron beam (Page 1193 Experimental procedures; electron beam).
Please see the claim interpretation above for interpretation on use of the term “or”.

	Regarding claim 5, Danis as modified teaches a method according to claim 1.
	Ge further teaches:
the different conditions for melting the powder comprise at least one item from the following group: different heating energy, different beam energy, different melting temperatures, different melting rates, different preheating times, different holding times in the molten state, different cooling conditions, different cooling rates, different temperature gradients, different ambient pressures, and different deposition rates (Page 1193 Experimental procedures; specific areas of powder layer are melted with a higher energy input, or with different beam energy).
Page 1193 Experimental procedures teaches that the different conditions for melting the powder comprise of different beam energy. Please see the claim interpretation above for interpretation on use of the term “and/or”.

Regarding claim 7, Danis as modified teaches a method according to claim 1.
Ge further teaches:
the different powder particles and/or the different conditions for melting the powder (Page 1193 Experimental procedures; different kinds of powder)
Page 1193 Experimental procedures teaches different powder particles. Please see the claim interpretation above for interpretation on use of the term “and/or”.
during the production of the first and/or the second component region are varied over the corresponding first and/or second component region and/or in the transition region between the first and second component region so that a gradient of material with varying property profile is deposited in the corresponding first and/or second component region and/or in the transition region (Page 1193 Experimental procedures; different kinds of powder are used to fabricate functionally gradient materials).


Regarding claim 8, Danis as modified teaches a method according to claim 1.
Ge further teaches:
the property profile of the first component region has an improved fatigue strength than that in the second component region and/or in that the property profile in the second component region has a higher creep resistance than in the first component region.
Cetel teaches that the grains that make up the zone of fine grains at the blade root according to this invention are considerably smaller by a least one order of magnitude, and typically smaller by two orders of magnitude (Column 5 Lines 55-68).
It is well known in the art that larger grains result in improved creep life while smaller grains enable increased fatigue resistance as is evidenced by Paragraph 7 of Sharon (US 20180200798 A1). As such, the fine grains in the blade root would give the blade root an improved fatigue strength when compared to the rest of the blade.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Danis to incorporate the teachings of Cetel and use fine grains to make up the surface root of the blade (Column 5 Lines 11-18). This would be done so that the component would have excellent attachment strength and excellent resistance to the initiation of fatigue cracks during use of the part in a modern turbine engine (Column 3 Lines 1-9).
Please see the claim interpretation above for interpretation on use of the term “and/or”.

Regarding claim 9, Danis as modified teaches a method according to claim 1, wherein:
the monolithic component is a rotating blade of a turbomachine (Paragraph 1; manufacture of turbomachine blades), 
It is well known in the art that turbomachine blades are capable of rotating.
Cetel further teaches:
the conditions for producing desirable conditions for the airfoil are not the same conditions that are needed to produce desirable attachment properties for the root portion of the blade (Column 1 Lines 49-63).
wherein the first component region comprises the blade root (root portion 16) and the second component region comprises the region of an inner and/or outer shroud and/or the region of the blade element (airfoil portion 12) and/or the transition region between shroud and blade element.
Please see the claim interpretation above for interpretation on use of the term “and/or”.
Since Ge teaches that the two component regions are formed of differing properties, it would be logical for the root portion and the airfoil to be the first and second component regions respectively to be formed with different properties and with different conditions.

Regarding claim 11, Danis as modified teaches a method according to claim 1.
Cetel further teaches:
a fine-grained structure with fine depositions (Column 2 Lines 61 – 68; thin zone of fine grains), in, is formed in the first component region (Column 2 Lines 61 – 68; blade root), and/or a coarse- grained structure with coarse depositions, is formed in the second component region.
Please see the claim interpretation above for interpretation on use of the term “and/or”.
Column 2 Lines 61-68 teach a thin zone of fine grains formed at the surface of the blade root. 
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Danis to incorporate the teachings of Cetel and produced a .


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Danis (FR 3058457 A1), in view of Cetel (US 5451142 A) and Ge et al (“Effect of process parameters on microstructure of TiAl alloy produced by electron beam selective melting”. Procedia Engineering 81 (2014): 1192-1197.) and in further view of Casper (US 20170297101 A1).
	Regarding claim 4, Danis as modified teaches a method according to claim 1.
	Danis as modified fails to teach a method for producing a component of a turbomachine wherein:
prior to the melting, a preheating of the powder material is carried out by radiant heating or inductive heating.
Casper teaches a method for manufacturing a metallic portion of a component, in particular a component of a turbomachine including the steps of fusing material layers by means of a high-energy beam (Paragraph 9), wherein:
prior to the melting (Paragraph 15; prior to fusion and/or sintered layer by layer), a preheating of the powder material is carried out by radiant heating or inductive heating (Paragraph 29; before local layer-by-layer fusing, an inductive preheating of powder layer is form a further portion of the component layer).
Paragraph 29 teaches inductive heating. Please see the claim interpretation above for interpretation on use of the term “or”.
.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Danis (FR 3058457 A1), in view of Cetel (US 5451142 A) and Ge et al (“Effect of process parameters on microstructure of TiAl alloy produced by electron beam selective melting”. Procedia Engineering 81 (2014): 1192-1197.) and in further view of El-Wardany (US 20140255198 A1).
Regarding claim 6, Danis as modified teaches a method according to claim 1.
Danis fails to teach a method for producing a component of a turbomachine wherein:
the monolithic component is formed of a metal alloy of the same chemical composition in the first component region and in the second component region
El-Wardany teaches a process of fabricating a turbine disk through additive manufacturing (Paragraph 71), wherein:
the monolithic component is formed of a metal alloy (Paragraph 49) of the same chemical composition in multiple regions and layers (Paragraph 72).
	El-Wardany teaches a method of creating a turbine component using a single powder, and thus a single chemical composition, while also creating a formation of component from a material with the same chemical composition with different formation of properties over the component being obtainable (Paragraph 72). Paragraph 61 teaches that the powder layers may be varied by utilizing a powder material of different size or varying the amount of energy to melt the powder material, but the chemical composition of the powder and that of the final product remains the same. 
.


Claims 10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Danis (FR 3058457 A1) in view of Cetel (US 5451142 A) and over Ge et al (“Effect of process parameters on microstructure of TiAl alloy produced by electron beam selective melting”. Procedia Engineering 81 (2014): 1192-1197.), and in further view of Corsmeier (US 10710159 B2).
Regarding claim 10, Danis teaches a method according to claim 1.
Danis fails to teach a method for producing a component of a turbomachine wherein:
the monolithic component is formed of an Fe-, Co- or Ni- based superalloy.
Corsmeier teaches an apparatus for a powder-based additive manufacturing (abstract), wherein:
the monolithic component is formed of an Fe-, Co- or Ni- based superalloy (Column 7 Lines 4-19; cobalt or nickel based superalloy).
Column 7 Lines 4-19 teach cobalt and nickel based superalloy have suitable strength at elevated temperatures of operation in a turbine. Please see the claim interpretation above for interpretation on use of the term “or”.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Danis to incorporate the teachings of Corsmeier and have the component be formed of a cobalt or a nickel based superalloy. Corsemeir teaches that a superalloys 

Regarding claim 12, Danis teaches a method according to claim 1, wherein:
the monolithic component is fabricated in one piece by additive manufacture (Paragraph 4; layer by layer consolidation of powder to build the blade),
Paragraph 1 further teaches away from the manufacturing of various parts and assembling them and instead teaches that the manufacturing of said blade is produced by a succession of deposits and selective consolidation of layers of powder (Paragraph 2).
It is well known in the art that creating the airfoil and root portions separately results in various issues involved with combining the two including difficulty of quality inspection, inability to produce grain sizes that are of optimum attachment properties, and difficulty of controlling complicating melting and solidification processes at the interface as evidenced by Column 2 Lines 21-33 of Cetel (US 5451142 A).
wherein the monolithic component comprises at least one first component region that has a first property profile and at least one second component region that has a second property profile, which is different from the first property profile wherein first and second component regions have different micro structural formations (1193 Experimental procedures; specific areas of powder layer were melted with a higher energy input);
Different components are melted in different ways so that different components would have different microstructures. This is because Cetel also teaches that the conditions for producing desirable 
Danis fails to teach a method for producing a component of a turbomachine wherein:
The monolithic component is made of an Fe-, Co- or Ni-based superalloy
Corsmeier teaches an apparatus for a powder-based additive manufacturing, wherein:
the monolithic component is made of an Fe-, Co- or Ni-based superalloy (Column 7 Lines 4-19; cobalt or nickel based superalloy)
Column 7 Lines 4-19 teach cobalt and nickel based superalloy have suitable strength at elevated temperatures of operation in a turbine. Please see the claim interpretation above for interpretation on use of the term “or”.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Danis to incorporate the teachings of Corsmeier and have the component be formed of a cobalt or a nickel based superalloy. Corsemeir teaches that a superalloys formed of cobalt or nickel are suitable powder materials which may be used for the additive manufacturing process (Column 7 Lines 4-19). One of ordinary skill the art would be capable of replacing the titanium and aluminum alloy taught in Ge, which Corsemeir also teaches are suitable powder material (Column 7 Lines 4-19), with that of a cobalt or nickel based superalloy.

Regarding claim 13, Danis as modified teaches a method according to claim 12, wherein:
the monolithic component is a rotating blade of a turbomachine (Paragraph 1; manufacture of turbomachine blades), 
It is well known in the art that turbomachine blades are capable of rotating.
Cetel further teaches:
the conditions for producing desirable conditions for the airfoil are not the same conditions that 
wherein the first component region comprises the blade root (root portion 16) and the second component region comprises the region of an inner and/or outer shroud and/or the region of the blade element (airfoil portion 12) and/or the transition region between shroud and blade element.
Please see the claim interpretation above for interpretation on use of the term “and/or”.
Since Ge teaches that the two component regions are formed of differing properties, it would be logical for the root portion and the airfoil to be the first and second component regions respectively to be formed with different properties and with different conditions.

Regarding claim 14, Danis as modified teaches a method according to claim 12.
Danis fails to teach:
the property profile of the first component region has an improved fatigue strength than that in the second component region and/or in that the property profile in the second component region has a higher creep resistance than in the first component region.
Cetel teaches that the grains that make up the zone of fine grains at the blade root according to this invention are considerably smaller by a least one order of magnitude, and typically smaller by two orders of magnitude (Column 5 Lines 55-68).
It is well known in the art that larger grains result in improved creep life while smaller grains enable increased fatigue resistance as is evidenced by Paragraph 7 of Sharon (US 20180200798 A1). As such, the fine grains in the blade root would give the blade root an improved fatigue strength when compared to the rest of the blade.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Danis to incorporate the teachings of Cetel and use fine grains to 
Please see the claim interpretation above for interpretation on use of the term “and/or”.

Regarding claim 15, Danis as modified teaches a method according to claim 12.
Cetel further teaches:
a fine-grained structure with fine depositions (Column 2 Lines 61 – 68; thin zone of fine grains), in, is formed in the first component region (Column 2 Lines 61 – 68; blade root), and/or a coarse- grained structure with coarse depositions, is formed in the second component region.
Column 2 Lines 61-68 teach a thin zone of fine grains formed at the surface of the blade root. Please see the claim interpretation above for interpretation on use of the term “and/or”.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Danis to incorporate the teachings of Cetel and produced a component of the turbomachine with fine-grained deposition in the first component region. This would be done so that the component would have excellent attachment strength and excellent resistance to the initiation of fatigue cracks during use of the part in a modern turbine engine (Column 3 Lines 1-9).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
ENGELI (US 20160151860 A1) - Coarse grain structure for wing 
LEVIN (US 20170239720 A1) - iron based alloy

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/F.J.W./Examiner, Art Unit 3761         

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761